      Case 3:20-cv-07897-VC Document 13 Filed 01/13/21 Page 1 of 2



1    Soheyl Tahsildoost (Bar No . 271294)
     THETA LAW FIRM, LLP
2    15901 Hawthorne Blvd., Suite 270
     Lawndale, CA 90260
3    Telephone: (424) 297-3103
     Facsimile: (424)286-2244
4    eservice@thetafirm.com
5    Attorneys for defendant Tesla, Inc.
6

7
                            UNITED STATES DISTRICT COURT
8
                         NORTHERN DISTRICT OF CALIFORNIA
9

10
      VLADIMIR ZEETSER, an                       Case No.: 3:20-cv-07897-SK
11    individual; VLADIMIR ZEETSER               rAlameda County Superior Court Case
      DPM INC. , a California Corporation        No . RG20071928]
12
                    Plaintiffs,                  STIPULATION TO EXTEND TIME
13
      vs.                                        TO RESPOND TO INITIAL
14                                               COMPLAINT BY NOT MORE THAN
      TESLA MOTORS, INC., a                      30 DAYS (L.R. 8-3)
15    Delaware Corporation; and Does 1-
      75, inclusive,                             Complaint Filed: August 17, 2020
16
                                                 Current Response Date: January l 5d 2021
                                                 New response date: February 15, 2 21
17                Defendants.
                                                 Judge: Hon. Sallie Kim
18

19          TO THE COURT:
20          IT IS HEREBY STIPULATED by and between Plaintiffs Vladimir Zeetser
21   and Vladimir Zeetser DPM, Inc. and Defendant Tesla, Inc. , (hereinafter
22   collectively referred to as "Parties") that Tesla, Inc.' s deadline to respond to the
23   Complaint be extended to Febn1ary 15, 2021 .
24          Good cause exists for this extension because the Parties are engaged in
25   settlement discussions and increased fees and costs in litigation will serve as an
26   impediment to this discussion.
27

28
                                                 1

            STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
               COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
      Case 3:20-cv-07897-VC Document 13 Filed 01/13/21 Page 2 of 2



1
                                 KOLETSKY, MANCINI, FELDMAN &
2                                MORROW
3

4                                By:
5
                                         ason Cirlin
                                        Attorney for Plaintiffs
6

7
     DATED: January 13, 2021            THETA LAW FIRM, LLP

8
                                  By:
                                        !~
9
                                        SOHEYL T AHSILDOOST
10                                      Attorneys for defendant Tesla, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

26
27

28
                                          2

          STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
             COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
